[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
This court's Memorandum of Decision dated May 11, 1994 is corrected as follows:
18. The plaintiff is also ordered to pay his bill to Dr. Matefy in the amount of $345 within thirty days from date.
The original motion incorrectly ordered the defendant to pay Dr. Matefy's bill when in fact it was incurred by the plaintiff and should be paid by the plaintiff.
MARGARET C. DRISCOLL STATE TRIAL REFEREE